Case 3:17-cv-00101-RDM Document 318 Filed 06/03/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL
PROTECTION BUREAU,

Plaintiff
3:17-CV-101
(Judge Mariani)
NAVIENT CORPORATION, et al.,
Defendants.
- SPECIAL MASTER ORDER #34
Now, this 3rd day of June, 2019, IT IS HEREBY ORDERED THAT the agenda for
the telephonic status conference scheduled for June 4, 2019 at 11:00 a.m. shall include, but
not be limited to, the following matters:

1. The status of Defendants’ submission of unredacted and redacted non-
spreadsheet documents to the Federal Deposit Insurance Corporation and any
other pertinent bank regulators for the purpose of ascertaining whether the Bank
Examination Privilege will be waived as to the redacted content.

. The timetable for Defendants: submission of unredacted and redacted
spreadsheets to the Federal Deposit Insurance Corporation and any other
pertinent bank regulators for the purpose of ascertaining whether the Bank
Examination Privilege will be waived as to the redacted content

3. The question of in camera review of 629 documents for which Plaintiff has

claimed the deliberative process privilege, as raised in Defendants’ letter of May
31, 2019 (Doc. 316).

 

 
   
       
     
       
     
 
       

Case 3:17-cv-00101-RDM Document 318 Filed 06/03/19 Page 2 of 2

: 4. The additional discovery sought by Plaintiff in its letter of May 24, 2019 (Doc.
; 307), and to which Defendants responded by letter dated May 31, 2019 (Doc.
316).

5. The status of the parties’ discussions with respect to the privilege issue raised by
Plaintiff at pages 59-61 of the transcript of the May 28, 2019 conference call.

6. The question of whether the confidentiality designation on certain documents
should be lifted, as raised in Plaintiffs letter of March 22, 2019, and Defendant's
March 29, 2019 reply to that letter.

7. The telephonic conference call scheduled for 11:00 a.m. on June 4, 2019 shall be
placed to 570-207-5734.

. s/ Thomas |. Vanaskie
: THOMAS |. VANASKIE
; SPECIAL MASTER
